 

Exhibit 10.2

AMENDMENT AND WAIVER TO RIGHT OF FIRST OFFER AGREEMENT

This Amendment and Waiver to the Right of First Offer Agreement, dated as of
March 28, 2016 (this “Waiver Agreement”), is made and entered into by and
between 8point3 Operating Company, LLC, a Delaware limited liability company
(the “Operating Company”), and First Solar, Inc., a Delaware corporation (the
“Sponsor”).

RECITALS

WHEREAS, the Operating Company and the Sponsor are parties to that certain Right
of First Offer Agreement, dated as of June 24, 2015 (the “ROFO Agreement”);

WHEREAS, pursuant to the ROFO Agreement, and subject to the terms and conditions
set forth therein, the Sponsor granted to the Operating Company an exclusive
right of first offer to acquire the ROFO Assets, including the 300 MW Desert
Stateline Solar Facility located in San Bernardino County, California (the
“Project”);

WHEREAS, FSAM DS Holdings, LLC (“FSAM DS”), a wholly-owned Subsidiary of the
Sponsor, owns 100% of the class B limited liability company membership interests
(the “Class B Interests”) in Desert Stateline Holdings, LLC (“Stateline
Holdings”), which indirectly owns 100% of the Project;

WHEREAS, the Sponsor desires to cause FSAM DS to offer a portion of the Class B
Interests or the rights associated therewith (provided such offered interests or
rights do not entitle the owner thereof to more than twenty-four percent (24%)
of the cash distributions of Stateline Holdings) to a Third Party (the
“Transferred Rights”) and to negotiate and enter into an agreement for the sale
or transfer of all or a portion of such Transferred Rights (the “Transaction”);

WHEREAS, in order to permit the Sponsor to pursue and consummate the
Transaction, the Sponsor desires for the Operating Company to waive certain
provisions of the ROFO Agreement and, in connection with such waiver, the
Sponsor and the Operating Company desire to amend certain provisions of the ROFO
Agreement (in each case, as set forth below); and

WHEREAS, (a) the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors (the “Board of Directors”) of 8point3 General Partner, LLC, a Delaware
limited liability company and the general partner (“General Partner”) of 8point3
Energy Partners LP, a Delaware limited partnership (the “Partnership”) and the
managing member of the Operating Company, has, based on the belief of the
members of the Conflicts Committee that the consummation of the transactions
contemplated hereby on the terms and conditions set forth in this Waiver
Agreement are in the best interests of the Partnership Group (as defined in the
Amended and Restated Agreement of Limited Partnership of the Partnership, dated
as of June 24, 2015 (the “Partnership Agreement”)), unanimously approved the
transactions contemplated hereby and such approval constituted “Special
Approval” for purposes of the Partnership Agreement, (b) the Conflicts Committee
has unanimously recommended that the Board of Directors approve the transactions
contemplated hereby, and (c) subsequently, the Board of Directors has approved
the transactions contemplated hereby.

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Waiver Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.01Definitions. Capitalized terms not otherwise defined herein shall have the
meanings given to such terms in the ROFO Agreement.

1.02Waiver and Agreement. The Operating Company hereby:

(a)waives its right of first offer and all of its other rights arising under the
ROFO Agreement, including Sections 2.1 and 2.2 thereof (collectively, the “ROFO
Rights”), with respect to the Transferred Rights;

(b)agrees that the Transaction shall not constitute a “Sale” for purposes of the
ROFO Agreement; provided that, following the consummation of the Transaction,
FSAM DS shall continue to own Class B Interests entitling it to not less than
twenty-five percent (25%) of the cash distributions of Stateline Holdings; and

(c)(i) agrees that any negotiations by the Sponsor or its Affiliate with any
Third Party in respect of the Transaction prior to the date hereof shall not
have constituted a breach or default under any provision of the ROFO Agreement,
including Section 2.1 thereof, and (ii) waives and discharges the Sponsor and
its Representatives from any and all claims arising out of the ROFO Agreement in
connection with such negotiations.

1.03Amendment. Annex A of the ROFO Agreement is hereby amended by adding the
following rows at the bottom of the table set forth therein:

 

 

Switch Station 1

Nevada

100

Switch Station 2

Nevada

79

1.04Limitation. The foregoing waiver, amendment and modification are effective
only in the specific instances and for the specific purposes for which they are
given, and no other provisions of the ROFO Agreement are waived, amended or
modified in any way other than as provided herein.  Except as otherwise
expressly provided or contemplated by this Waiver Agreement, all of the terms,
conditions and provisions of the ROFO Agreement remain unaltered and in full
force and effect and are hereby ratified and confirmed.

1.05Additional Agreements. Notwithstanding any provision of the ROFO Agreement,
the Sponsor and the Operating Company hereby agree as follows:

2

--------------------------------------------------------------------------------

 

(a)without the prior written consent of the Operating Company, (i) the Sponsor
shall not provide a Transaction Notice with respect to the Project to the
Operating Company prior to October 1, 2016, and (ii) at all times prior to
January 1, 2017, any Transaction Notice with respect to the Project provided by
the Sponsor shall either (A) address a sale of fifty percent (50%) of the Class
B Interests or (B) afford the Operating Company the option to purchase either
(I) fifty percent (50%) of the Class B Interests or (II) one hundred percent
(100%) of the Class B Interests, in each case, then owned, directly or
indirectly, by the Sponsor (whether or not any Transaction shall have been
consummated);  

(b)prior to January 1, 2017, if the Sponsor delivers a Transaction Notice in
respect of fifty percent (50%) of the Class B Interests (in accordance with
Section 1.05(a)(ii)(A)):

(i)in the event the Operating Company elects to engage in negotiations to
purchase such Class B Interests:  (A) the Operating Company shall be required to
consummate such purchase, directly or indirectly, on or before the later to
occur of (x) December 31, 2016 and (y) the date that is forty-five (45) days
after delivery of such Transaction Notice by the Sponsor; and (B) following the
expiration of such period, the Class B Interests addressed in such Transaction
Notice shall cease to be subject to the ROFO Rights; or

(ii)in the event the Operating Company elects not to engage in negotiations to
purchase such Class B Interests, the Class B Interests addressed in such
Transaction Notice shall immediately cease to be subject to the ROFO Rights;

provided, in each case, the Class B Interests not subject to such Transaction
Notice shall remain subject to the ROFO Rights;

(c)prior to January 1, 2017, if the Sponsor delivers a Transaction Notice which
affords the Operating Company the option to purchase either (1) fifty percent
(50%) of the Class B Interests or (2) one hundred percent (100%) of the Class B
Interests, in either case, owned, directly or indirectly, by the Sponsor (in
accordance with Section 1.05(a)(ii)(B)):

(i)in the event the Operating Company elects to engage in negotiations to
purchase fifty percent (50%) of the Class B Interests:  (A) the fifty percent
(50%) of the Class B Interests which the Operating Company has elected not to
purchase shall immediately cease to be subject to the ROFO Rights; (B) the
Operating Company shall be required to consummate such purchase, directly or
indirectly, on or before the later to occur of (x) December 31, 2016 and (y) the
date that is forty-five (45) days after delivery of such Transaction Notice by
the Sponsor, and (B) following the expiration of such period, the fifty percent
(50%) of the Class B Interests which the Operating Company has elected to
purchase shall cease to be subject to the ROFO Rights;

3

--------------------------------------------------------------------------------

 

(ii)in the event the Operating Company elects to engage in negotiations to
purchase one hundred percent (100%) of the Class B Interests:  (A) the Operating
Company shall be required to consummate such purchase, directly or indirectly,
on or before the later to occur of (x) December 31, 2016 and (y) the date that
is forty-five (45) days after delivery of such Transaction Notice by the
Sponsor, and (B) following the expiration of such period, one hundred percent
(100%) of the Class B Interests owned, directly or indirectly, by the Sponsor
shall cease to be subject to the ROFO Rights; or 

(iii)in the event the Operating Company elects not to engage in negotiations to
purchase any Class B Interests in response to such Transaction Notice, one
hundred percent (100%) of the Class B Interests owned, directly or indirectly,
by the Sponsor shall immediately cease to be subject to the ROFO Rights; and

(d)without the prior written consent of the Operating Company, the Sponsor shall
not provide a Transaction Notice to the Operating Company with respect to the
100 MW Switch Station 1 facility or the 79 MW Switch Station 2 facility, each
located in Clark County, Nevada, prior to February 1, 2017.

1.06Representations and Warranties of the Sponsor. The Sponsor hereby represents
and warrants to the Operating Company, as of the date hereof, as follows:

(a)The Sponsor has been duly formed and is validly existing and in good standing
as a corporation under the Laws of the State of Delaware with all requisite
corporate power and authority to own, lease or otherwise hold and operate its
properties and assets and to carry on its business as presently conducted,
except where the failure to have such power and authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on its ability to perform its obligations under this Waiver
Agreement.

(b)The Sponsor (i) has all requisite corporate power and authority to execute
and deliver this Waiver Agreement and to perform its obligations hereunder, and
(ii) has taken all necessary corporate action to authorize the execution,
delivery and performance of this Waiver Agreement.

(c)This Waiver Agreement has been duly and validly executed and delivered by the
Sponsor and, assuming this Waiver Agreement has been duly and validly
authorized, executed and delivered by the Operating Company, constitutes a
legal, valid and binding obligation of the Sponsor, enforceable against the
Sponsor in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.

4

--------------------------------------------------------------------------------

 

(d)The execution, delivery and performance of this Waiver Agreement by the
Sponsor will not (i) conflict with or violate any provision of its certificate
of incorporation or bylaws, (ii) constitute, with or without notice or the
passage of time or both, a material violation, a material breach or default,
create a material lien, conflict in any material respect with, or require any
material consent or approval, or give rise to any material right of termination,
modification, cancellation, prepayment, suspension, limitation, revocation,
preemption, right of first refusal (or similar right to purchase) or
acceleration under any material indenture, mortgage, chattel mortgage, deed of
trust, lease, conditional sales contract, loan or credit arrangement to which
the Sponsor is a party, or (iii) contravene, in any material respect, any
material law. 

(e)The execution, delivery and performance of this Waiver Agreement by the
Sponsor does not requires any material consent, approval, exemption, waiver,
clearance, authorization, filing, registration or notification, of or to any
Governmental Entity or other Person, except as has already been obtained, made
or waived.

1.07Representations and Warranties of the Operating Company.  The Operating
Company hereby represents and warrants to the Sponsor, as of the date hereof, as
follows:

(a)The Operating Company has been duly formed and is validly existing and in
good standing as a limited liability company under the Laws of the State of
Delaware with all requisite limited liability company power and authority to
own, lease or otherwise hold and operate its properties and assets and to carry
on its business as presently conducted, except where the failure to have such
power and authority would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on its ability to perform its
obligations under this Waiver Agreement.

(b)The Operating Company (i) has all requisite limited liability company power
and authority to execute and deliver this Waiver Agreement and to perform its
obligations hereunder, and (ii) has taken all necessary limited liability
company action to authorize the execution, delivery and performance of this
Waiver Agreement.

(c)This Waiver Agreement has been duly and validly executed and delivered by the
Operating Company and, assuming this Waiver Agreement has been duly and validly
authorized, executed and delivered by the Sponsor, constitutes a legal, valid
and binding obligation of the Operating Company, enforceable against the
Operating Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.

5

--------------------------------------------------------------------------------

 

(d)The execution, delivery and performance of this Waiver Agreement by the
Operating Company will not (i) conflict with or violate any provision of its
certificate of formation or limited liability company agreement, (ii)
constitute, with or without notice or the passage of time or both, a material
violation, a material breach or default, create a material lien, conflict in any
material respect with, or require any material consent or approval, or give rise
to any material right of termination, modification, cancellation, prepayment,
suspension, limitation, revocation, preemption, right of first refusal (or
similar right to purchase) or acceleration under any material indenture,
mortgage, chattel mortgage, deed of trust, lease, conditional sales contract,
loan or credit arrangement to which such Person is a party, or (iii) contravene,
in any material respect, any material Law. 

(e)The execution, delivery and performance of this Waiver Agreement by such
Person does not requires any material consent, approval, exemption, waiver,
clearance, authorization, filing, registration or notification, of or to any
Governmental Entity or other Person, except as has already been obtained, made
or waived.

1.08Facsimile; Counterparts. Any Party may deliver executed signature pages to
this Waiver Agreement by facsimile transmission to the other Parties, which
facsimile copy shall be deemed to be an original executed signature page.  This
Waiver Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together will constitute a single
instrument.

1.09GOVERNING LAW. THIS WAIVER AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.  FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Waiver Agreement to be
executed and delivered in their names by their respective duly authorized
officers or representatives.

 

First Solar, Inc.

 

 

By:

  

/s/ Alexander Bradley

 

 

Name:

Alexander Bradley

 

 

Title:

Vice President, Project Finance and Treasurer

 

8point3 Operating Company, LLC

 

By:

 

8point3 Energy Partners LP, its managing member

 

 

 

By:

 

8point3 General Partner, LLC, its general partner

 

By:

 

/s/ Charles Boynton

 

  

Name:

Charles Boynton

 

 

Title:

CEO

 

 

[Amendment & Waiver to FS ROFO Agreement]